         Case 1:20-cr-00330-AJN Document 182 Filed 03/26/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                             Case No.: 20-CR-330-AJN
v.
                                             MOTION FOR ADMISSION PRO HAC VICE

GHISLAINE MAXWELL

            Defendant.
________________________________/
       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Sigrid S. McCawley, hereby move this Court for an Order for

Admission to practice Pro Hac Vice to appear as counsel for Boies Schiller Flexner LLP and the

victims it represents in the above-captioned action.

       I am in good standing in the bars of the State of Florida and Washington, D.C. and there

are no pending disciplinary proceedings against me in any state or federal court. I have never

been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.



Dated: March 26, 2021                         Respectfully Submitted,


                                             /s/ Sigrid S. McCawley
                                             Sigrid S. McCawley
                                             Boies Schiller Flexner LLP
                                             401 E. Las Olas Boulevard, Suite 1200
                                             Fort Lauderdale, FL 33301
                                             Tel: (954) 356-0011
                                             Fax: (954) 356 0022
                                             Email: smccawley@bsfllp.com

                                             Attorney for Intervenor
                                             Boies Schiller Flexner LLP
                                             and the victims it represents
